DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the external constraint" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 are rejected as indefinite for depending upon an indefinite claim.
 Claim 3 and 13 are rejected as indefinite for the recitation of “a track in the form of a curved line” in lines 3-4. Claim 1 from which they depend recites “track in the form of a curved line” in line 16.  Therefore, it is unclear if the limitation in claims 3 and 13 is meant to be new track in the form of a curved line or a further clarification of the track in claim 1.  In the interest in compact prosecution the claim will be interpreted as a further clarification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melsheimer (US Patent Pub. 20060155357A1).
Melsheimer discloses a device for introducing an implant into blood vessels or hollow organs of the human or animal body (delivery system with helical shaft).  Specifically in regards to claim 1, Melsheimer discloses an implant (12), an insertion wire (guide wire that can pass through 26 in 14) and a release tube (28), wherein the implant (12) is deformable so that it adopts a shape with reduced diameter in a microcatheter and at the site of the implantation it expands once the external constraint of the microcatheter disappears, adapting to the diameter of the blood vessel or hollow organ, wherein a holding element (region 20 of 14) is arranged on the insertion wire (guide wire), characterized in that the holding element (20) has at its periphery at least one groove (16) set into the holding element (20), running along the circumference of the holding element (20) and forming at least one track in the form of a curved line (Fig. 1-3; and Para. [0024]-[0026]).  The implant (12) has at a proximal end (56) at least one holding wire (50 about 44,46) extending in a proximal direction, with each holding wire (50 about 44,46) fitted into a corresponding groove (16), wherein the release tube (28) is pulled with a form fit over the holding element (20) and each holding wire is (50 about 44,46) fitted into a corresponding groove (16), so that each holding wire (50 about 44,46) is held in a corresponding groove (16) by frictional locking and release of the implant (12) occurs by pulling back the release tube (28) in the proximal direction (Fig. 1-3; and Para. [0025]-[0026], [0028]).
In regards to claim 2, Melsheimer discloses that each groove (16) on the circumference of the holding element (20) forms a wave-shaped track (Fig. 1).
In regards to claim 3, Melsheimer discloses that each groove (16) on the circumference of the holding element (20) runs from the proximal direction to a distal direction, forming a track in the form of a curved line (Fig. 1).
In regards to claim 4, Melsheimer discloses that the number of grooves (16) in the holding element (2) is ≥ 4 (Fig. 3).
In regards to claim 7, Melsheimer discloses that the cross section of each groove (16) is slightly larger than the cross section of the holding wires (50 about 44,46) (Fig. 3).
In regards to claim 11, Melsheimer discloses that the release tube (28), prior to the retraction in the proximal direction, covers the proximal end of the implant (12) (Fig. 3; and Para. [0026]).
In regards to claim 13, Melsheimer discloses that each groove (16) on the circumference of the holding element (20) runs from the proximal direction to a distal direction, forming a track in the form of a curved line (Fig. 1).


Claim(s) 1, 4,  and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannes et al (US Patent Pub. 20100152834A1).
Hannes discloses a device for introducing an implant into blood vessels or hollow organs of the human or animal body (implant for influencing blood flow).  Specifically in regards to claim 1, Hanes discloses an implant (1), an insertion wire (10) and a release tube (15), wherein the implant (1) is deformable so that it adopts a shape with reduced diameter in a microcatheter and at the site of the implantation it expands once the external constraint of the microcatheter disappears, adapting to the diameter of the blood vessel or hollow organ (see Fig. 8b), wherein a holding element (12) is arranged on the insertion wire (10), characterized in that the holding element (12) has at its periphery at least one groove (13) set into the holding element (12), running along the circumference of the holding element (12) and forming at least one track in the form of a curved line (Fig. 1 and 8; and Para. [0081]-[0085]).  The implant (1) has at a proximal end (end with 6) at least one holding wire (6) extending in a proximal direction, with each holding wire (6) fitted into a corresponding groove (13), wherein the release tube (15) is pulled with a form fit over the holding element (12) and each holding wire is (6) fitted into a corresponding groove (13), so that each holding wire (6) is held in a corresponding groove (13) by frictional locking and release of the implant (1) occurs by pulling back the release tube (15) in the proximal direction (Fig. 8a-8b; and Para. [0081]-[0085]).
In regards to claim 4, Hannes discloses that the number of grooves (13) in the holding element (12) is ≥ 4 (Fig. 8a-b).
In regards to claim 8, Hannes discloses that the implant (1) is a braiding made from a plurality of braiding wires (Fig. 1 and Fig. 3).
In regards to claim 9-10, Hannes discloses that the holding wires (6) are proximal sections of the braiding wires, and some of the braiding wires are lengthened in the proximal direction (Fig. 1 and 3; and Para. [0024], [0066]-[0067]).
In regards to claim 11, Hannes discloses that the release tube (15), prior to the retraction in the proximal direction, covers the proximal end of the implant (1) (Fig. 8a).
In regards to claim 12, Hannes discloses that the holding wires (6) are deformed in a manner increasing the frictional forces between the holding wires (6) and the grooves (13) (Hannes discloses wherein the retaining element 12 has been provided with recesses into which the connectors 6 are fitted, said connectors having a kind of ball-shaped tip or head. The retaining element 12 has a disk-shaped cross section and adapts to the inside width of the catheter 11 in such a way that the connectors 6 arranged in recesses 13 are prevented from moving out of the recesses due to the restraining action of the inner catheter wall.) (Fig. 8a-8b; and Para. [0076] and [0081]-[0085]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hannes.
Hannes discloses an expandable implant with holding wires extending from the proximal end, an insertion wire with a holding element arranged thereon, and a release tube.  Hannes also recites wherein the holding element has grooves thereon into which the holding wires are placed.  However, Hannes in the embodiment shown in Fig. 8 does not recite wherein there are 8-32 grooves on the holding element.  
Hannes in an embodiment shown in fig. 6, discloses an expandable implant (1) with holding wires (6) extending from the proximal end, an insertion wire (10) with a holding element (12) arranged thereon, and a release tube (11) (Fig. 6; and Para. [0076]).  Hannes also recites wherein the holding element (12)  has grooves (13) thereon into which the holding wires (6) are placed (fig. 6).  In regards to claims 5-6, Hannes discloses that the number of grooves (13) in the holding element (12) is ≥ 8, and wherein the number of grooves (13) in the holding element (12) is 8 to 32 (As can be seen in Fig. 6, the retaining element has recesses 13 to hold connectors 6.) (Fig. 6).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the number of recesses (13) in the holding element (12) of Hannes shown in the embodiment of Fig. 8 to be 8-32 as taught in the embodiment shown in Fig. 6 in order to have more locking force between the element and the implant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775